ORDER

PER CURIAM.
Paul Mazzie (Movant) appeals from the judgment denying his motion for post-conviction relief under Rule 24.0351 after an evidentiary hearing. Movant contends the motion court clearly erred in denying his claim that his plea was involuntary because he was under the mistaken impression he would be released át age seventy.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided the parties with a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. All rule references are to Mo. R.Crim. P.2004, unless otherwise indicated.